*138
Judgment reversed,.

According to the testimony of Oscar Crouch, the defendant came to the back door of Crouch’s store and asked for a piece of meat. Crouch refused to credit him for it; he got mad, went out, and came around to the front door with two other negroes whom Crouch did not know. These two went into the store, and defendant tried to persuade them out, saying he did not leave any of his money in there, and that he did not want auy of his friends to leave auy in there. Crouch touched him with his foot and told him not to talk that way; and defendant told Crouch not to do that any more. Crouch thought he was joking, and again touched him with his foot. He struck Crouch in the breast, and Crouch picked up a potato and threw it at him. He was then coming at Crouch with a knife, and Crouch picked up a weight and threw it and hit him, and he still advanced and struck at Crouch with the knife. Crouch jumped behind the door to avoid being cut, and about that time his brother Perry ran up and was cut by the defendant at the time he struck at Oscar. Defendant was on the sidewalk, with one foot in the door. Crouch denied that he kicked the defendant, and claimed merely to have touched him with his foot. In his statement defendant claimed that Crouch kicked him and cursed him, and gave a materially different account of the matter from that detailed in the testimony. It further appeared that Perry Crouch, as soon as he was cut, picked up a weight and knocked the defendant down with it.
J. W. Walters and M. C. Edwards, Jr., for plaintiff in error.
J. M. Griggs, solicitor-general, by brief, contra.